Exhibit 10.2.1

Execution Version

AMENDMENT NO. 2 TO THE

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

OF

PVF HOLDINGS LLC

This Amendment No. 2 (this “Amendment”) to the Amended and Restated Registration
Rights Agreement of PVF Holdings LLC, a Delaware limited liability company
(“PVF”) dated October 31, 2007 (the “Agreement”) is entered into as of April 11,
2012, by and among the GSCP Members, PVF and MRC Global Inc. (“MRC”).

WITNESSETH

WHEREAS, PVF is a party to a limited liability company agreement, dated as of
October 31, 2007, as amended from time to time (the “LLC Agreement”);

WHEREAS, MRC, a subsidiary of PVF, is proposing to effect the initial public
offering of its common stock (the “MRC IPO”) and the MRC IPO will qualify as a
Subsidiary IPO (as defined in the LLC Agreement);

WHEREAS, in connection with the MRC IPO, PVF and MRC will enter into a new
registration rights agreement (the “PVF Registration Rights Agreement”), which,
in accordance with Section 12.9(c) of the LLC Agreement, will be substantially
in the form of the Agreement, except that the PVF Registration Rights Agreement
will provide for registration rights for PVF in respect of its equity interests
in MRC (the “MRC Shares”);

WHEREAS, PVF may, at a future date, distribute some or all of the MRC Shares to
its equity holders and, at such date, the Holders will be granted registration
rights in respect of their MRC Shares, pursuant to the Agreement as amended by
this Amendment;

WHEREAS, pursuant to Section 4.5 of the Agreement, the amendments set forth
herein may be made with the written approval of Holders holding a majority of
the Registrable Securities then held by all Holders (which majority must include
the GSCP Members, so long as any GSCP Member holds any Registrable Securities);

WHEREAS, pursuant to Section 4.7 of the Agreement, PVF may assign the Agreement
with the prior written consent of the GSCP members; and

WHEREAS, the GSCP Members, who, as of the date hereof hold in the aggregate a
majority of the Registrable Securities held by all Holders, wish to amend the
Agreement as set forth herein and consent to the assignment by PVF of all its
rights and obligations under the Agreement to MRC.

NOW, THEREFORE, in consideration of the foregoing, the parties hereby agree as
follows:

1. Amendments. Effective as of the closing date of the MRC IPO, the Agreement
shall, without any further action by the parties hereto or any other Person, be
amended and restated in its entirety in the form attached as Annex A hereto.



--------------------------------------------------------------------------------

2. Assignment. Effective as of the closing date of the MRC IPO, all rights and
obligations of PVF under the Agreement shall, without any further action by the
parties hereto or any other Person, be assigned to MRC.

3. Capitalized Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings given to them in the Agreement (as in effect immediately
prior to the effectiveness of this Amendment).

4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the state of Delaware.

[Signature page follows]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PVF, MRC and the GSCP Members have caused this Amendment to
be executed and delivered as of the date first written above.

 

PVF: PVF HOLDINGS LLC By:  

/s/ James E. Braun

Name:   James E. Braun Title:   Executive Vice President and Chief Financial
Officer MRC: MRC GLOBAL INC. By:  

/s/ Andrew R. Lane

Name:   Andrew R. Lane Title:   Chairman, President and Chief Executive Officer

[Signature Page to Amend. 2 to Reg Rights Agreement]



--------------------------------------------------------------------------------

GSCP MEMBERS: GS Capital Partners V Fund, L.P. By:   GSCP V Advisors, L.L.C.,  
its general partner By:  

/s/ Henry Cornell

Name:   Henry Cornell Title:   Vice President GS Capital Partners V Offshore
Fund, L.P. By:   GSCP V Offshore Advisors, L.L.C.,   its general partner By:  

/s/ Henry Cornell

Name:   Henry Cornell Title:   Vice President GS Capital Partners V
Institutional, L.P. By:   GS Advisors V, L.L.C.,   its general partner By:  

/s/ Henry Cornell

Name:   Henry Cornell Title:   Vice President GS Capital Partners V GmbH & Co.
KG By:   GS Advisors V, L.L.C.,   its managing limited partner By:  

/s/ Henry Cornell

Name:   Henry Cornell Title:   Vice President

[Signature Page to Amend. 2 to Reg Rights Agreement]



--------------------------------------------------------------------------------

GS Capital Partners VI Fund, L.P. By:   GSCP VI Advisors, L.L.C.,   its general
partner By:  

/s/ Henry Cornell

Name:   Henry Cornell Title:   Vice President GS Capital Partners VI Offshore
Fund, L.P. By:   GSCP VI Offshore Advisors, L.L.C.,   its general partner By:  

/s/ Henry Cornell

Name:   Henry Cornell Title:   Vice President GS Capital Partners VI Parallel,
L.P. By:   GS Advisors VI, L.L.C.,   its general partner By:  

/s/ Henry Cornell

Name:   Henry Cornell Title:   Vice President GS Capital Partners VI GmbH & Co.
KG By:   GS Advisors VI, L.L.C.,   its managing limited partner By:  

/s/ Henry Cornell

Name:   Henry Cornell Title:   Vice President

[Signature Page to Amend. 2 to Reg Rights Agreement]



--------------------------------------------------------------------------------

ANNEX A

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

of

MRC GLOBAL INC.

Dated as of [—], 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

1.

  

Certain Definitions

     1   

2.

  

Registration Rights

     4   

2.1.

  

Demand Registrations

     4   

2.2.

  

Piggyback Registrations

     6   

2.3.

  

Allocation of Securities Included in Registration Statement

     8   

2.4.

  

Registration Procedures

     10   

2.5.

  

Registration Expenses

     16   

2.6.

  

Certain Limitations on Registration Rights

     16   

2.7.

  

Limitations on Sale or Distribution of Other Securities

     16   

2.8.

  

No Required Sale

     17   

2.9.

  

Indemnification

     17   

3.

  

Underwritten Offerings

     21   

3.1.

  

Requested Underwritten Offerings

     21   

3.2.

  

Piggyback Underwritten Offerings

     22   

4.

  

General

     22   

4.1.

  

Suspension

     22   

4.2.

  

Adjustments Affecting Registrable Securities

     22   

4.3.

  

Rule 144 and Rule 144A

     23   

4.4.

  

Nominees for Beneficial Owners

     23   

4.5.

  

Amendments and Waivers

     23   

4.6.

  

Notices

     24   

4.7.

  

Successors and Assigns

     27   

4.8.

  

Entire Agreement

     27   

4.9.

  

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

     27   

4.10.

  

Interpretation; Construction

     28   

4.11.

  

Counterparts

     28   

4.12.

  

Severability

     28   

4.13.

  

Specific Performance

     28   

4.14.

  

Further Assurances

     29   



--------------------------------------------------------------------------------

This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT is made as of [—], 2012,
by and among MRC Global Inc., a Delaware corporation (the “Company”), the
Persons listed on Schedule A hereto under the heading GSCP Members (the “GSCP
Members”), the Persons listed on Schedule A hereto under the heading McJ Members
(the “McJ Members”), the Persons listed on Schedule A hereto under the heading
RM Members (the “RM Members”), the TM Members (as defined below) and the Persons
listed from time to time as a “Holder” on Schedule A hereto.

1. Certain Definitions. As used herein, the following terms shall have the
following meanings:

“Additional Piggyback Rights” has the meaning set forth in Section 2.2(b).

“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise; provided, however, that, for purposes hereof,
neither the Company nor any Person controlled by the Company shall be deemed to
be an Affiliate of any Holder.

“Agreement” means this Registration Rights Agreement, as this agreement may be
amended, modified, supplemented or restated from time to time after the date
hereof.

“automatic shelf registration statement” has the meaning set forth in
Section 2.4.

“Board” means the Board of Directors of the Company.

“Business Day” shall mean any day ending at 11:59 p.m. (Eastern Time) other than
a Saturday or Sunday or a day on which banks are required or authorized to close
in the City of New York.

“Claims” has the meaning set forth in Section 2.9(a).

“Common Equity” means the common equity securities of the Company and any and
all securities of any kind whatsoever of the Company which may be issued after
the date hereof in respect of, or in exchange for, such shares of common stock
of the Company pursuant to a merger, consolidation, stock split, stock dividend
or recapitalization of the Company or otherwise.

“Common Equity Equivalents” means all options, warrants and other securities
convertible into, or exchangeable or exercisable for (at any time or upon the
occurrence of any event or contingency and without regard to any vesting or
other conditions to which such securities may be subject) shares of Common
Equity or other equity securities of the Company (including, without limitation,
any note or debt security convertible into or exchangeable for Common Equity or
other equity securities of the Company).

“Company” has the meaning set forth in the preamble.

 

- 1 -



--------------------------------------------------------------------------------

“Demand Exercise Notice” has the meaning set forth in Section 2.1(a)(i).

“Demand Registration” has the meaning set forth in Section 2.1(a)(i).

“Demand Registration Request” has the meaning set forth in Section 2.1(a)(i).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expenses” means any and all fees and expenses incident to the Company’s
performance of or compliance with Article 2, including, without limitation:
(i) SEC, stock exchange or FINRA registration and filing fees and all listing
fees and fees with respect to the inclusion of securities on the New York Stock
Exchange or on any other securities market on which the Common Equity is listed
or quoted, (ii) fees and expenses of compliance with state securities or “blue
sky” laws and in connection with the preparation of a “blue sky” survey,
including, without limitation, reasonable fees and expenses of outside “blue
sky” counsel, (iii) printing and copying expenses, (iv) messenger and delivery
expenses, (v) expenses incurred in connection with any road show, (vi) fees and
disbursements of counsel for the Company, (vii) with respect to each
registration, the fees and disbursements of one counsel for the Participating
Holder(s) (selected by the Majority Participating Holders), (viii) fees and
disbursements of all independent public accountants (including the expenses of
any audit and/or “cold comfort” letter and updates thereof) and fees and
expenses of other Persons, including special experts, retained by the Company,
(ix) fees and expenses payable to a Qualified Independent Underwriter, (x) any
other fees and disbursements of underwriters, if any, customarily paid by
issuers or sellers of securities and (xi) expenses for securities law liability
insurance and, if any, rating agency fees.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“GSCP Members” has the meaning set forth in the preamble.

“Holder” or “Holders” means the GSCP Members, the McJ Members, the RM Members,
the TM Members, any Person who is a party to this Agreement or any transferee of
Registrable Securities to whom any Person who is a party to this Agreement shall
assign or transfer any rights hereunder, provided that such transferee has
agreed in writing to be bound by this Agreement in respect of such Registrable
Securities.

“Initiating Holder(s)” has the meaning set forth in Section 2.1(a)(i).

“IPO” means the first underwritten public offering of the common stock of the
Company to the general public pursuant to a registration statement filed with
the SEC.

“Litigation” means any action, proceeding or investigation in any court or
before any governmental authority.

“LLC Agreement” means the amended and restated limited liability company
agreement of PVF, dated October 31, 2007, as amended from time to time.

“Majority Participating Holders” means Participating Holders holding more than
50% of the Registrable Securities proposed to be included in any offering of
Registrable Securities by such Participating Holders pursuant to Section 2.1 or
Section 2.2.

 

- 2 -



--------------------------------------------------------------------------------

“Manager” has the meaning set forth in Section 2.1(c).

“McJ Members” means the McJ Members and any other subsequent Holder who becomes
a McJ Member pursuant to the terms of this Agreement and the LLC Agreement.

“Participating Holders” means all Holders of Registrable Securities which are
proposed to be included in any offering of Registrable Securities pursuant to
Section 2.1 or Section 2.2.

“Partner Distribution” has the meaning set forth in Section 2.1(a)(iii).

“Person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization, governmental entity or agency or other entity of any
kind or nature.

“Piggyback Shares” has the meaning set forth in Section 2.3(a)(iii).

“Postponement Period” has the meaning set forth in Section 2.1(b).

“PVF” means PVF Holdings LLC, a Delaware limited liability company.

“PVF Distribution Date” means the first date on which any of the shares of
Common Equity held by PVF have been distributed or otherwise transferred to the
holders of equity interests in PVF.

“PVF Registration Rights Agreement” means the registration rights agreement to
be entered into between PVF and the Company, substantially in the form of this
Agreement, providing for registration rights for PVF in respect of its equity
interests in the Company.

“Qualified Independent Underwriter” means a “qualified independent underwriter”
within the meaning of FINRA Rule 5121.

“Registrable Securities” means (a) any shares of Common Equity held by the
Holders at any time (including those held as a result of the conversion or
exercise of Common Equity Equivalents) and (b) any shares of Common Equity
issued or issuable, directly or indirectly in exchange for or with respect to
the Common Equity referenced in clause (a) above by way of stock dividend, stock
split or combination of shares or in connection with a reclassification,
recapitalization, merger, share exchange, consolidation or other reorganization.
As to any particular Registrable Securities, such securities shall cease to be
Registrable Securities when (A) a registration statement with respect to the
sale of such securities shall have been declared effective under the Securities
Act and such securities shall have been disposed of in accordance with such
registration statement, or (B) such securities shall have been sold (other than
in a privately negotiated sale) in compliance with the requirements of Rule 144
under the Securities Act, as such Rule 144 may be amended (or any successor
provision thereto).

“RM Members” means the RM Members, and any other subsequent Holder who becomes
an RM Member pursuant to the terms of this Agreement and the LLC Agreement.

 

- 3 -



--------------------------------------------------------------------------------

“Rule 144” and “Rule 144A” have the meaning set forth in Section 4.3.

“SEC” means the Securities and Exchange Commission.

“Section 2.3(a) Sale Number” has the meaning set forth in Section 2.3(a).

“Section 2.3(b) Sale Number” has the meaning set forth in Section 2.3(b).

“Section 2.3(c) Sale Number” has the meaning set forth in Section 2.3(c).

“Securities Act” means the Securities Act of 1933, as amended.

“THNV” means Transmark Holdings N.V.

“TM Members” means THNV, Neil Wagstaff and Hugh Brown, and any other subsequent
Holder who becomes a TM Member pursuant to the terms of this Agreement and the
LLC Agreement.

“Valid Business Reason” has the meaning set forth in Section 2.1(b).

“WKSI” has the meaning set forth in Section 2.4.

2. Registration Rights.

2.1. Demand Registrations.

(a) (i) Subject to Sections 2.1(b) and 2.3, at any time and from time to time
after the closing of the IPO, THNV or any GSCP Member shall have the right to
require the Company to file one or more registration statements under the
Securities Act covering all or any part of its and its Affiliates Registrable
Securities by delivering a written request therefor to the Company specifying
the number of Registrable Securities to be included in such registration and the
intended method of distribution thereof. Any such request by THNV or any GSCP
Member pursuant to this Section 2.1(a)(i) is referred to herein as a “Demand
Registration Request,” and the registration so requested is referred to herein
as a “Demand Registration” (with respect to any Demand Registration, THNV or the
GSCP Member(s) making such demand for registration being referred to as the
“Initiating Holder(s)”). As promptly as practicable, but no later than five
(5) Business Days after receipt of a Demand Registration Request, the Company
shall give written notice (the “Demand Exercise Notice”) of such Demand
Registration Request to all other Holders of record of Registrable Securities.

(ii) The Company, subject to Sections 2.3 and 2.6, shall include in a Demand
Registration (x) the Registrable Securities of the Initiating Holder(s) and
(y) the Registrable Securities of any other Holder of Registrable Securities,
which shall have made a written request to the Company for inclusion in such
registration pursuant to Section 2.2 (which request shall specify the maximum
number of Registrable Securities intended to be disposed of by such
Participating Holder) within twenty (20) days after the receipt of the Demand
Exercise Notice (or fifteen (15) days if, at the request of the Initiating
Holder(s), the Company states in such written notice or gives telephonic notice
to all Holders, with written confirmation to follow promptly thereafter, that
such registration will be on a Form S-3).

 

- 4 -



--------------------------------------------------------------------------------

(iii) The Company shall, as expeditiously as possible, but subject to
Section 2.1(b), use its reasonable best efforts to (x) effect such registration
under the Securities Act (including, without limitation, by means of a shelf
registration pursuant to Rule 415 under the Securities Act if so requested and
if the Company is then eligible to use such a registration) of the Registrable
Securities which the Company has been so requested to register, for distribution
in accordance with such intended method of distribution, including a
distribution to, and resale by, the members or partners of a Holder (a “Partner
Distribution”) and (y) if requested by the Initiating Holder(s), obtain
acceleration of the effective date of the registration statement relating to
such registration.

(iv) Notwithstanding anything contained herein to the contrary, the Company
shall, at the request of any Holder seeking to effect a Partner Distribution,
file any prospectus supplement or post-effective amendments and otherwise take
any action necessary to include therein all disclosure and language deemed
necessary or advisable by such Holder if such disclosure or language was not
included in the initial registration statement, or revise such disclosure or
language if deemed necessary or advisable by such Holder, to effect such Partner
Distribution.

(b) Notwithstanding anything to the contrary in Section 2.1(a), the Demand
Registration rights granted in Section 2.1(a) are subject to the following
limitations: (i) the Company shall not be required to cause a registration
pursuant to Section 2.1(a)(i) to be declared effective within a period of one
hundred and eighty (180) days after the effective date of any other registration
statement of the Company filed pursuant to the Securities Act; (ii)(x) the
Company shall not be required to effect more than five (5) Demand Registrations
for the GSCP Members (it being understood that if a single Demand Registration
Request is delivered by more than one GSCP Member, the registration requested by
such Demand Registration Request shall constitute only one Demand Registration),
which number of requests shall be inclusive of any requests made by PVF after
the IPO pursuant to the terms and conditions of the PVF Registration Rights
Agreement, and (y) the Company shall not be required to effect more than one
(1) Demand Registration for THNV; and (iii) if the Board, in its good faith
judgment, determines that any registration of Registrable Securities should not
be made or continued because it would materially interfere with any material
financing, acquisition, corporate reorganization or merger or other transaction
or event involving the Company or any of its subsidiaries (a “Valid Business
Reason”), then (x) the Company may postpone filing a registration statement
relating to a Demand Registration Request until five (5) Business Days after
such Valid Business Reason no longer exists, but in no event for more than three
(3) months after the date the Board determines a Valid Business Reason exists
and (y) in case a registration statement has been filed relating to a Demand
Registration Request, if the Valid Business Reason has not resulted from actions
taken by the Company, the Company may cause such registration statement to be
withdrawn and its effectiveness terminated or may postpone amending or
supplementing such registration statement until five (5) Business Days after
such Valid Business Reason no longer exists, but in no event for more than three
(3) months after the date the Board determines a Valid Business Reason exists
(such period of postponement or withdrawal under this clause (iii), the
“Postponement Period”); and the Company shall give written notice of its
determination to

 

- 5 -



--------------------------------------------------------------------------------

postpone or withdraw a registration statement and of the fact that the Valid
Business Reason for such postponement or withdrawal no longer exists, in each
case, promptly after the occurrence thereof; provided, however, the Company
shall not be permitted to postpone or withdraw a registration statement after
the expiration of any Postponement Period until nine (9) months after the
expiration of such Postponement Period.

If the Company shall give any notice of postponement or withdrawal of any
registration statement pursuant to clause (iii) above, the Company shall not,
during the period of postponement or withdrawal, register any Common Equity,
other than pursuant to a registration statement on Form S-4 or S-8 (or an
equivalent registration form then in effect). Each Holder of Registrable
Securities agrees that, upon receipt of any notice from the Company that the
Company has determined to withdraw any registration statement pursuant to clause
(iii) above, such Holder will discontinue its disposition of Registrable
Securities pursuant to such registration statement and, if so directed by the
Company, will deliver to the Company (at the Company’s expense) all copies,
other than permanent file copies, then in such Holder’s possession of the
prospectus covering such Registrable Securities that was in effect at the time
of receipt of such notice. If the Company shall have withdrawn or prematurely
terminated a registration statement filed under Section 2.1(a)(i) (whether
pursuant to clause (iii) above or as a result of any stop order, injunction or
other order or requirement of the SEC or any other governmental agency or
court), the Company shall not be considered to have effected an effective
registration for the purposes of this Agreement until the Company shall have
filed a new registration statement covering the Registrable Securities covered
by the withdrawn registration statement and such registration statement shall
have been declared effective and shall not have been withdrawn. If the Company
shall give any notice of withdrawal or postponement of a registration statement,
the Company shall, not later than five (5) Business Days after the Valid
Business Reason that caused such withdrawal or postponement no longer exists
(but in no event later than three (3) months after the date of the postponement
or withdrawal), use its reasonable best efforts to effect the registration under
the Securities Act of the Registrable Securities covered by the withdrawn or
postponed registration statement in accordance with this Section 2.1 (unless the
Initiating Holder(s) shall have withdrawn such request, in which case the
Company shall not be considered to have effected an effective registration for
the purposes of this Agreement), and such registration shall not be withdrawn or
postponed pursuant to clause (iii) of Section 2.1(b) above.

(c) In connection with any Demand Registration, the Company shall have the right
to designate the lead managing underwriter (any lead managing underwriter for
the purposes of this Agreement, the “Manager”) in connection with such
registration and each other managing underwriter for such registration; provided
that in each case, each such underwriter is reasonably satisfactory to the GSCP
Members.

2.2. Piggyback Registrations.

(a) If, at any time after the IPO, the Company proposes or is required (pursuant
to Section 2.1 or otherwise) to register any of its equity securities under the
Securities Act (other than pursuant to registrations on Form S-4 or Form S-8 or
any similar successor forms thereto), the Company shall give prompt written
notice (in any event within five (5) Business Days after receipt of notice of
any exercise of demand registration rights by any Person) of its intention to

 

- 6 -



--------------------------------------------------------------------------------

do so to each of the Holders of record of Registrable Securities. Upon the
written request of any such Holder, made within twenty (20) days following the
receipt of any such written notice (or fifteen (15) days if the Company states
that such registration will be on Form S-3) (which request shall specify the
maximum number of Registrable Securities intended to be disposed of by such
Holder and the intended method of distribution thereof, which may include a
Partner Distribution), the Company shall, subject to Sections 2.2(c), 2.3 and
2.6 hereof, use its reasonable best efforts to cause all such Registrable
Securities, the Holders of which have so requested the registration thereof, to
be registered under the Securities Act with the securities which the Company at
the time proposes to register to permit the sale or other disposition by the
Holders (in accordance with the intended method of distribution thereof, which
may include a Partner Distribution) of the Registrable Securities to be so
registered, including, if necessary, by filing with the SEC a post-effective
amendment or a supplement to the registration statement filed by the Company or
the prospectus related thereto pursuant to a Form 8-K. There is no limitation on
the number of such piggyback registrations pursuant to the preceding sentence
which the Company is obligated to effect. No registration of Registrable
Securities effected under this Section 2.2(a) shall relieve the Company of its
obligations to effect Demand Registrations under Section 2.1 hereof.

(b) The Company, subject to Sections 2.3 and 2.6, may elect to include in any
registration statement and offering pursuant to demand registration rights by
any Person, (i) authorized but unissued shares of Common Equity or shares of
Common Equity held by the Company as treasury shares and (ii) any other shares
of Common Equity which are requested to be included in such registration
pursuant to the exercise of piggyback registration rights granted by the Company
after the date hereof and which are not inconsistent with the rights granted in,
or otherwise conflict with the terms of, this Agreement (“Additional Piggyback
Rights”); provided, however, that such inclusion shall be permitted only to the
extent that it is pursuant to, and subject to, the terms of the underwriting
agreement or arrangements, if any, entered into by the Initiating Holder(s).

(c) If, at any time after giving written notice of its intention to register any
equity securities and prior to the effective date of the registration statement
filed in connection with such registration, the Company shall determine for any
reason not to register or to delay registration of such equity securities, the
Company may, at its election, give written notice of such determination to all
Holders of record of Registrable Securities and (i) in the case of a
determination not to register, shall be relieved of its obligation to register
any Registrable Securities in connection with such abandoned registration,
without prejudice, however, to the rights of Holders under Section 2.1, and
(ii) in the case of a determination to delay such registration of its equity
securities, shall be permitted to delay the registration of such Registrable
Securities for the same period as the delay in registering such other equity
securities.

(d) Any Holder shall have the right to withdraw its request for inclusion of its
Registrable Securities in any registration statement pursuant to this
Section 2.2 by giving written notice to the Company of its request to withdraw;
provided, however, that (i) such request must be made in writing prior to the
earlier of the execution of the underwriting agreement or the execution of the
custody agreement with respect to such registration and (ii) such withdrawal
shall be irrevocable and, after making such withdrawal, a Holder shall no longer
have any right to include Registrable Securities in the registration as to which
such withdrawal was made.

 

- 7 -



--------------------------------------------------------------------------------

(e) Notwithstanding anything contained herein to the contrary, the Company
shall, at the request of any Holder (including to effect a Partner
Distribution), file any prospectus supplement or post-effective amendments and
otherwise take any action necessary to include therein all disclosure and
language deemed necessary or advisable by such Holder if such disclosure or
language was not included in the initial registration statement, or revise such
disclosure or language if deemed necessary or advisable by such Holder.

2.3. Allocation of Securities Included in Registration Statement.

(a) If any requested registration made pursuant to Section 2.1 involves an
underwritten offering and the Manager of such offering shall advise the Company
that, in its view, the number of securities requested to be included in such
registration by the Holders of Registrable Securities, the Company or any other
Persons exercising Additional Piggyback Rights exceeds the largest number (the
“Section 2.3(a) Sale Number”) that can be sold in an orderly manner in such
registration within a price range acceptable to the Majority Participating
Holders, the Company shall use its reasonable best efforts to include in such
registration:

(i) first, all Registrable Securities requested to be included in such
registration by the Holders thereof (including pursuant to the exercise of
piggyback rights pursuant to Section 2.2); provided, however, that if the number
of such Registrable Securities exceeds the Section 2.3(a) Sale Number, the
number of such Registrable Securities (not to exceed the Section 2.3(a) Sale
Number) to be included in such registration shall be allocated on a pro rata
basis among all Holders requesting that Registrable Securities be included in
such registration, based on the number of Registrable Securities then owned by
each such Holder requesting inclusion in relation to the number of Registrable
Securities owned by all Holders requesting inclusion;

(ii) second, to the extent that the number of Registrable Securities to be
included pursuant to clause (i) of this Section 2.3(a) is less than the
Section 2.3(a) Sale Number, any securities that the Company proposes to
register, up to the Section 2.3(a) Sale Number; and

(iii) third, to the extent that the number of Registrable Securities to be
included pursuant to clauses (i) and (ii) of this Section 2.3(a) is less than
the Section 2.3(a) Sale Number, the remaining Registrable Securities to be
included in such registration shall be allocated on a pro rata basis among all
Persons requesting that securities be included in such registration pursuant to
the exercise of Additional Piggyback Rights (“Piggyback Shares”), based on the
aggregate number of Piggyback Shares then owned by each Person requesting
inclusion in relation to the aggregate number of Piggyback Shares owned by all
Persons requesting inclusion, up to the Section 2.3(a) Sale Number.

Notwithstanding anything in this Section 2.3(a) to the contrary, no employee
shareholder of the Company will be entitled to include Registrable Securities in
a registration requested by the GSCP Members or THNV pursuant to Section 2.1 to
the extent the Manager of such offering shall determine in good faith that the
participation of such employee shareholder would adversely affect the
marketability of the securities being sold by the Initiating Holder(s) in such
registration.

 

- 8 -



--------------------------------------------------------------------------------

(b) If any registration made pursuant to Section 2.2 involves an underwritten
primary offering on behalf of the Company after the date hereof and the Manager
(as selected by the Company) shall advise the Company that, in its view, the
number of securities requested to be included in such registration exceeds the
number (the “Section 2.3(b) Sale Number”) that can be sold in an orderly manner
in such registration within a price range acceptable to the Company, the Company
shall include in such registration:

(i) first, all equity securities that the Company proposes to register for its
own account;

(ii) second, to the extent that the number of Registrable Securities to be
included pursuant to clause (i) of this Section 2.3(b) is less than the
Section 2.3(b) Sale Number, the remaining Registrable Securities to be included
in such registration shall be allocated on a pro rata basis among all Holders
requesting that Registrable Securities be included in such registration pursuant
to the exercise of piggyback rights pursuant to Section 2.2, based on the
aggregate number of Registrable Securities then owned by each such Holder
requesting inclusion in relation to the aggregate number of Registrable
Securities owned by all Holders requesting inclusion, up to the Section 2.3(b)
Sale Number; and

(iii) third, to the extent that the number of Registrable Securities to be
included pursuant to clauses (i) and (ii) of this Section 2.3(b) is less than
the Section 2.3(b) Sale Number, the remaining Registrable Securities to be
included in such registration shall be allocated on a pro rata basis among all
Persons requesting that securities be included in such registration pursuant to
the exercise of Additional Piggyback Rights, based on the aggregate number of
Piggyback Shares then owned by each Person requesting inclusion in relation to
the aggregate number of Piggyback Shares owned by all Persons requesting
inclusion, up to the Section 2.3(b) Sale Number.

(c) If any registration pursuant to Section 2.2 involves an underwritten
offering that was initially requested by any Person(s) other than a Holder to
whom the Company has granted registration rights which are not inconsistent with
the rights granted in, or otherwise conflict with the terms of, this Agreement
and the Manager (as selected by the Company or such other Person) shall advise
the Company that, in its view, the number of securities requested to be included
in such registration exceeds the number (the “Section 2.3(c) Sale Number”) that
can be sold in an orderly manner in such registration within a price range
acceptable to the Company, the Company shall include in such registration:

(i) first, the shares requested to be included in such registration shall be
allocated on a pro rata basis among such Person(s) requesting the registration
and all Holders requesting that Registrable Securities be included in such
registration pursuant to the exercise of piggyback rights pursuant to
Section 2.2, based on the aggregate number of securities or Registrable
Securities, as applicable, then owned by each of the foregoing requesting
inclusion in relation to the aggregate number of securities or Registrable
Securities, as applicable, owned by all such Holders and Persons requesting
inclusion, up to the Section 2.3(c) Sale Number;

(ii) second, to the extent that the number of Registrable Securities to be
included pursuant to clause (i) of this Section 2.3(c) is less than the
Section 2.3(c) Sale Number,

 

- 9 -



--------------------------------------------------------------------------------

the remaining shares to be included in such registration shall be allocated on a
pro rata basis among all Persons requesting that securities be included in such
registration pursuant to the exercise of Additional Piggyback Rights, based on
the aggregate number of Piggyback Shares then owned by each Person requesting
inclusion in relation to the aggregate number of Piggyback Shares owned by all
Persons requesting inclusion, up to the Section 2.3(c) Sale Number; and

(iii) third, to the extent that the number of securities to be included pursuant
to clauses (i) and (ii) of this Section 2.3(c) is less than the Section 2.3(c)
Sale Number, the remaining shares to be included in such registration shall be
allocated to shares the Company proposes to register for its own account, up to
the Section 2.3(c) Sale Number.

(d) If, as a result of the proration provisions set forth in clauses (a), (b) or
(c) of this Section 2.3, any Holder shall not be entitled to include all
Registrable Securities in a registration that such Holder has requested be
included, such Holder may elect to withdraw such Holder’s request to include
Registrable Securities in such registration or may reduce the number requested
to be included; provided, however, that (x) such request must be made in writing
prior to the earlier of the execution of the underwriting agreement or the
execution of the custody agreement with respect to such registration and
(y) such withdrawal or reduction shall be irrevocable and, after making such
withdrawal or reduction, such Holder shall no longer have any right to include
Registrable Securities in the registration as to which such withdrawal or
reduction was made to the extent of the Registrable Securities so withdrawn or
reduced.

2.4. Registration Procedures. If and whenever the Company is required by the
provisions of this Agreement to use its reasonable best efforts to effect or
cause the registration of any Registrable Securities under the Securities Act as
provided in this Agreement, the Company shall, as expeditiously as possible
(but, in any event, within sixty (60) days after a Demand Registration Request
in the case of Section 2.4(a) below):

(a) prepare and file with the SEC a registration statement on an appropriate
registration form of the SEC for the disposition of such Registrable Securities
in accordance with the intended method of disposition thereof (including,
without limitation, a Partner Distribution), which registration form (i) shall
be selected by the Company and (ii) shall, in the case of a shelf registration,
be available for the sale of the Registrable Securities by the selling Holders
thereof and such registration statement shall comply as to form in all material
respects with the requirements of the applicable registration form and include
all financial statements required by the SEC to be filed therewith, and the
Company shall use its reasonable best efforts to cause such registration
statement to become effective and remain continuously effective for such period
as any Participating Holder pursuant to such registration statement shall
request (provided, however, that before filing a registration statement or
prospectus or any amendments or supplements thereto, or comparable statements
under securities or state “blue sky” laws of any jurisdiction, or any free
writing prospectus related thereto, the Company will furnish to one counsel for
the Holders participating in the planned offering (selected by the Majority
Participating Holders) and to one counsel for the Manager, if any, copies of all
such documents proposed to be filed (including all exhibits thereto), which
documents will be subject to the reasonable review and reasonable comment of
such counsel, and the Company shall not file any registration statement or
amendment thereto, any prospectus or supplement thereto or any free writing
prospectus related thereto to which the Majority Participating Holders or the
underwriters, if any, shall reasonably object);

 

- 10 -



--------------------------------------------------------------------------------

(b) (i) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement continuously effective for such
period as any Participating Holder pursuant to such registration statement shall
request and to comply with the provisions of the Securities Act with respect to
the sale or other disposition of all Registrable Securities covered by such
registration statement in accordance with the intended methods of disposition by
the seller or sellers thereof set forth in such registration statement and
(ii) provide notice to such sellers of Registrable Securities and the Manager,
if any, of the Company’s reasonable determination that a post-effective
amendment to a registration statement would be appropriate;

(c) furnish, without charge, to each Participating Holder and each underwriter,
if any, of the securities covered by such registration statement such number of
copies of such registration statement, each amendment and supplement thereto (in
each case including all exhibits), the prospectus included in such registration
statement (including each preliminary prospectus and any summary prospectus) and
any other prospectus filed under Rule 424 under the Securities Act, each free
writing prospectus utilized in connection therewith, in each case, in conformity
with the requirements of the Securities Act, and other documents, as such seller
and underwriter may reasonably request in order to facilitate the public sale or
other disposition of the Registrable Securities owned by such seller (the
Company hereby consenting to the use in accordance with all applicable law of
each such registration statement (or amendment or post-effective amendment
thereto) and each such prospectus (or preliminary prospectus or supplement
thereto) or free writing prospectus by each such Participating Holder and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such registration statement or prospectus);

(d) use its reasonable best efforts to register or qualify the Registrable
Securities covered by such registration statement under such other securities or
state “blue sky” laws of such jurisdictions as any sellers of Registrable
Securities or any managing underwriter, if any, shall reasonably request in
writing, and do any and all other acts and things which may be reasonably
necessary or advisable to enable such sellers or underwriter, if any, to
consummate the disposition of the Registrable Securities in such jurisdictions
(including keeping such registration or qualification in effect for so long as
such registration statement remains in effect), except that in no event shall
the Company be required to qualify to do business as a foreign corporation in
any jurisdiction where it would not, but for the requirements of this paragraph
(d), be required to be so qualified, to subject itself to taxation in any such
jurisdiction or to consent to general service of process in any such
jurisdiction;

(e) promptly notify each Participating Holder and each managing underwriter, if
any: (i) when the registration statement, any pre-effective amendment, the
prospectus or any prospectus supplement related thereto, any post-effective
amendment to the registration statement or any free writing prospectus has been
filed and, with respect to the registration statement or any post-effective
amendment, when the same has become effective; (ii) of any request by the SEC or
state securities authority for amendments or supplements to the registration
statement or the prospectus related thereto or for additional information;
(iii) of the

 

- 11 -



--------------------------------------------------------------------------------

issuance by the SEC of any stop order suspending the effectiveness of the
registration statement or the initiation of any proceedings for that purpose;
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or state “blue sky” laws of any jurisdiction or the initiation of any
proceeding for such purpose; (v) of the existence of any fact of which the
Company becomes aware which results in the registration statement or any
amendment thereto, the prospectus related thereto or any supplement thereto, any
document incorporated therein by reference, any free writing prospectus or the
information conveyed to any purchaser at the time of sale to such purchaser
containing an untrue statement of a material fact or omitting to state a
material fact required to be stated therein or necessary to make any statement
therein not misleading; and (vi) if at any time the representations and
warranties contemplated by any underwriting agreement, securities sale
agreement, or other similar agreement, relating to the offering shall cease to
be true and correct in all material respects; and, if the notification relates
to an event described in clause (v), the Company shall promptly prepare and
furnish to each such seller and each underwriter, if any, a reasonable number of
copies of a prospectus supplemented or amended so that, as thereafter delivered
to the purchasers of such Registrable Securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein in the
light of the circumstances under which they were made not misleading;

(f) comply (and continue to comply) with all applicable rules and regulations of
the SEC (including, without limitation, maintaining disclosure controls and
procedures (as defined in Exchange Act Rule 13a-15(e)) and internal control over
financial reporting (as defined in Exchange Act Rule 13a-15(f)) in accordance
with the Exchange Act), and make generally available to its security holders, as
soon as reasonably practicable after the effective date of the registration
statement (and in any event within forty-five (45) days, or ninety (90) days if
it is a fiscal year, after the end of such twelve month period described
hereafter), an earnings statement (which need not be audited) covering the
period of at least twelve (12) consecutive months beginning with the first day
of the Company’s first calendar quarter after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;

(g) (i) (A) cause all such Registrable Securities covered by such registration
statement to be listed on the principal securities exchange on which similar
securities issued by the Company are then listed (if any), if the listing of
such Registrable Securities is then permitted under the rules of such exchange,
or (B) if no similar securities are then so listed, to cause all such
Registrable Securities to be listed on a national securities exchange and,
without limiting the generality of the foregoing, take all actions that may be
required by the Company as the issuer of such Registrable Securities in order to
facilitate the managing underwriter’s arranging for the registration of at least
two market makers as such with respect to such shares with FINRA, and
(ii) comply (and continue to comply) with the requirements of any
self-regulatory organization applicable to the Company, including without
limitation all corporate governance requirements;

(h) provide and cause to be maintained a transfer agent and registrar for all
such Registrable Securities covered by such registration statement not later
than the effective date of such registration statement;

 

- 12 -



--------------------------------------------------------------------------------

(i) enter into such customary agreements (including, if applicable, an
underwriting agreement) and take such other actions as the Majority
Participating Holders or the underwriters shall reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities (it being
understood that the Holders of the Registrable Securities which are to be
distributed by any underwriters shall be parties to any such underwriting
agreement and may, at their option, require that the Company make to and for the
benefit of such Holders the representations, warranties and covenants of the
Company which are being made to and for the benefit of such underwriters);

(j) use its reasonable best efforts in any underwritten offering to obtain an
opinion from the Company’s counsel and a “cold comfort” letter and updates
thereof from the Company’s independent public accountants who have certified the
Company’s financial statements included or incorporated by reference in such
registration statement, in each case, in customary form and covering such
matters as are customarily covered by such opinions and “cold comfort” letters
(including, in the case of such “cold comfort” letter, events subsequent to the
date of such financial statements) delivered to underwriters in underwritten
public offerings, which opinion and letter shall be dated the dates such
opinions and “cold comfort” letters are customarily dated and otherwise
reasonably satisfactory to the underwriters, if any;

(k) deliver promptly to each managing underwriter, if any, copies of all
correspondence between the SEC and the Company, its counsel or auditors and all
memoranda relating to discussions with the SEC or its staff with respect to the
registration statement, and, upon receipt of such confidentiality agreements as
the Company may reasonably request, make reasonably available for inspection by
counsel for any underwriter participating in any distribution to be effected
pursuant to such registration statement and by any accountant or other agent
retained by any such underwriter, all pertinent financial and other records,
pertinent corporate documents and properties of the Company, and cause all of
the Company’s officers, directors and employees to supply all information
reasonably requested by any such counsel, accountant or agent in connection with
such registration statement;

(l) use its reasonable best efforts to obtain the prompt withdrawal of any order
suspending the effectiveness of the registration statement, or the prompt
lifting of any suspension of the qualification of any of the Registrable
Securities for sale in any jurisdiction;

(m) provide a CUSIP number for all Registrable Securities, not later than the
effective date of the registration statement;

(n) use its reasonable best efforts to make available its employees and
personnel for participation in “road shows” and other marketing efforts and
otherwise provide reasonable assistance to the underwriters (taking into account
the needs of the Company’s businesses and the requirements of the marketing
process) in marketing the Registrable Securities in any underwritten offering;

(o) prior to the filing of any document which is to be incorporated by reference
into the registration statement or the prospectus (after the initial filing of
such registration statement), and prior to the filing of any free writing
prospectus, provide copies of such document to each managing underwriter, if
any, and make the Company’s representatives reasonably available for discussion
of such document and make such changes in such document prior to the filing
thereof as counsel for the underwriters may reasonably request;

 

- 13 -



--------------------------------------------------------------------------------

(p) furnish to counsel for each Participating Holder and to each managing
underwriter, without charge, upon request, at least one copy of the registration
statement and any post-effective amendments or supplements thereto, including
financial statements and schedules, all documents incorporated therein by
reference, the prospectus contained in such registration statement (including
each preliminary prospectus and any summary prospectus), any other prospectus
filed under Rule 424 under the Securities Act and all exhibits (including those
incorporated by reference) and any free writing prospectus utilized in
connection therewith;

(q) cooperate with the Participating Holders and the managing underwriter, if
any, to facilitate the timely preparation and delivery of certificates not
bearing any restrictive legends representing the Registrable Securities to be
sold, and cause such Registrable Securities to be issued in such denominations
and registered in such names in accordance with the underwriting agreement at
least three (3) Business Days prior to any sale of Registrable Securities to the
underwriters or, if not an underwritten offering, in accordance with the
instructions of the Participating Holders at least three (3) Business Days prior
to any sale of Registrable Securities and instruct any transfer agent and
registrar of Registrable Securities to release any stop transfer orders in
respect thereof;

(r) take no direct or indirect action prohibited by Regulation M under the
Exchange Act; provided, however, that to the extent that any prohibition is
applicable to the Company, the Company will take such action as is necessary and
feasible to make any such prohibition inapplicable;

(s) use its reasonable best efforts to cause the Registrable Securities covered
by the applicable registration statement to be registered with or approved by
such other governmental agencies or authorities as may be necessary to enable
the Participating Holders or the underwriters, if any, to consummate the
disposition of such Registrable Securities;

(t) take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities;

(u) take all reasonable action to ensure that any free writing prospectus
utilized in connection with any registration covered by Section 2.1 or 2.2
complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; and

(v) in connection with any underwritten offering, if at any time the information
conveyed to a purchaser at the time of sale includes any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, promptly file with the SEC such amendments or supplements to
such information as may be necessary so that the statements as so amended or
supplemented will not, in light of the circumstances, be misleading.

 

- 14 -



--------------------------------------------------------------------------------

To the extent the Company is a well-known seasoned issuer (as defined in Rule
405 under the Securities Act) (a “WKSI”) at the time any Demand Registration
Request is submitted to the Company, and such Demand Registration Request
requests that the Company file an automatic shelf registration statement (as
defined in Rule 405 under the Securities Act) (an “automatic shelf registration
statement”) on Form S-3, the Company shall file an automatic shelf registration
statement which covers those Registrable Securities which are requested to be
registered. The Company shall use its commercially reasonable best efforts to
remain a WKSI (and not become an ineligible issuer (as defined in Rule 405 under
the Securities Act)) during the period during which such automatic shelf
registration statement is required to remain effective. If the Company does not
pay the filing fee covering the Registrable Securities at the time the automatic
shelf registration statement is filed, the Company agrees to pay such fee at
such time or times as the Registrable Securities are to be sold. If the
automatic shelf registration statement has been outstanding for at least three
(3) years, at the end of the third year the Company shall refile a new automatic
shelf registration statement covering the Registrable Securities. If at any time
when the Company is required to re-evaluate its WKSI status the Company
determines that it is not a WKSI, the Company shall use its commercially
reasonable best efforts to refile the shelf registration statement on Form S-3
and, if such form is not available, Form S-1 and keep such registration
statement effective during the period during which such registration statement
is required to be kept effective.

If the Company files any shelf registration statement for the benefit of the
holders of any of its securities other than the Holders, the Company agrees that
it shall include in such registration statement such disclosures as may be
required by Rule 430B under the Securities Act (referring to the unnamed selling
security holders in a generic manner by identifying the initial offering of the
securities to the Holders) in order to ensure that the Holders may be added to
such shelf registration statement at a later time through the filing of a
prospectus supplement rather than a post-effective amendment.

The Company may require as a condition precedent to the Company’s obligations
under this Section 2.4 that each Participating Holder as to which any
registration is being effected furnish the Company such information regarding
such seller and the distribution of such securities as the Company may from time
to time reasonably request provided that such information is necessary for the
Company to consummate such registration and shall be used only in connection
with such registration.

Each Holder of Registrable Securities agrees that upon receipt of any notice
from the Company of the happening of any event of the kind described in clause
(v) of paragraph (e) of this Section 2.4, such Holder will discontinue such
Holder’s disposition of Registrable Securities pursuant to the registration
statement covering such Registrable Securities until such Holder’s receipt of
the copies of the supplemented or amended prospectus contemplated by paragraph
(e) of this Section 2.4 and, if so directed by the Company, will deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies,
then in such Holder’s possession of the prospectus covering such Registrable
Securities that was in effect at the time of receipt of such notice. In the
event the Company shall give any such notice, the applicable

 

- 15 -



--------------------------------------------------------------------------------

period mentioned in paragraph (b) of this Section 2.4 shall be extended by the
number of days during such period from and including the date of the giving of
such notice to and including the date when each Participating Holder covered by
such registration statement shall have received the copies of the supplemented
or amended prospectus contemplated by paragraph (e) of this Section 2.4.

If any such registration statement or comparable statement under state “blue
sky” laws refers to any Holder by name or otherwise as the Holder of any
securities of the Company, then such Holder shall have the right to require
(i) the insertion therein of language, in form and substance satisfactory to
such Holder and the Company, to the effect that the holding by such Holder of
such securities is not to be construed as a recommendation by such Holder of the
investment quality of the Company’s securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Company, or (ii) in the event that such reference
to such Holder by name or otherwise is not in the judgment of the Company, as
advised by counsel, required by the Securities Act or any similar federal
statute or any state “blue sky” or securities law then in force, the deletion of
the reference to such Holder.

2.5. Registration Expenses.

(a) The Company shall pay all Expenses with respect to any registration of
Registrable Securities pursuant to this Article 2, whether or not a registration
statement becomes effective.

(b) Notwithstanding the foregoing, (x) the provisions of this Section 2.5 shall
be deemed amended to the extent necessary to cause these expense provisions to
comply with state “blue sky” laws of each state in which the offering is made
and (y) in connection with any registration hereunder, each Participating Holder
shall pay all underwriting discounts and commissions and any transfer taxes, if
any, attributable to the sale of such Registrable Securities, pro rata with
respect to payments of discounts and commissions in accordance with the number
of shares sold in the offering by such Participating Holder.

2.6. Certain Limitations on Registration Rights. In the case of any registration
under Section 2.1 pursuant to an underwritten offering, or, in the case of a
registration under Section 2.2, if the Company has determined to enter into an
underwriting agreement in connection therewith, all securities to be included in
such registration shall be subject to such underwriting agreement and no Person
may participate in such registration unless such Person (i) agrees to sell such
Person’s securities on the basis provided therein and completes and executes all
reasonable questionnaires, and other documents (including custody agreements and
powers of attorney) which must be executed in connection therewith; provided,
however, that all such documents shall be consistent with the provisions hereof
and (ii) provides such other information to the Company or the underwriter as
may be necessary to register such Person’s securities.

2.7. Limitations on Sale or Distribution of Other Securities.

(a) Each Holder agrees, (i) to the extent requested in writing by a managing
underwriter, if any, of any registration effected pursuant to Section 2.1, not
to sell, transfer or

 

- 16 -



--------------------------------------------------------------------------------

otherwise dispose of, including any sale pursuant to Rule 144 under the
Securities Act, any Common Equity, or any other equity security of the Company
or any security convertible into or exchangeable or exercisable for any equity
security of the Company (other than as part of such underwritten public
offering) during the time period reasonably requested by the managing
underwriter, not to exceed ninety (90) days plus an extension period, which
shall be no longer than 17 days, as may be reasonably requested by the managing
underwriter to address FINRA regulations regarding the publishing of research,
or such shorter period as the Company or any executive officer or director of
the Company shall agree to (and the Company hereby also so agrees (except that
the Company may effect any sale or distribution of any such securities pursuant
to a registration on Form S-4 (if reasonably acceptable to such managing
underwriter) or Form S-8, or any successor or similar form which is (x) then in
effect or (y) shall become effective upon the conversion, exchange or exercise
of any then outstanding Common Equity Equivalent), to use its reasonable best
efforts to cause each holder of any equity security or any security convertible
into or exchangeable or exercisable for any equity security of the Company
purchased from the Company at any time other than in a public offering so to
agree), and (ii) to the extent requested in writing by a managing underwriter of
any underwritten public offering effected by the Company for its own account,
not to sell any Common Equity (other than as part of such underwritten public
offering) during the time period reasonably requested by the managing
underwriter, which period shall not exceed ninety (90) days plus an extension
period, which shall be no longer than 17 days, as may be reasonably requested by
the managing underwriter to address FINRA regulations regarding the publishing
of research, or such shorter period as the Company or any executive officer or
director of the Company shall agree to.

(b) The Company hereby agrees that, if it shall previously have received a
request for registration pursuant to Section 2.1 or 2.2, and if such previous
registration shall not have been withdrawn or abandoned, the Company shall not
sell, transfer, or otherwise dispose of, any Common Equity, or any other equity
security of the Company or any security convertible into or exchangeable or
exercisable for any equity security of the Company (other than as part of such
underwritten public offering, a registration on Form S-4 or Form S-8 or any
successor or similar form which is (x) then in effect or (y) shall become
effective upon the conversion, exchange or exercise of any then outstanding
Common Equity Equivalent), until a period of ninety (90) days plus an extension
period, which shall be no longer than 17 days, as may be reasonably requested by
the managing underwriter to address FINRA regulations regarding the publishing
of research, shall have elapsed from the effective date of such previous
registration; and the Company shall (i) so provide in any registration rights
agreements hereafter entered into with respect to any of its securities and
(ii) use its reasonable best efforts to cause each holder of any equity security
or any security convertible into or exchangeable or exercisable for any equity
security of the Company purchased from the Company at any time other than in a
public offering to so agree.

2.8. No Required Sale. Nothing in this Agreement shall be deemed to create an
independent obligation on the part of any Holder to sell any Registrable
Securities pursuant to any effective registration statement.

2.9. Indemnification.

(a) In the event of any registration of any securities of the Company under the
Securities Act pursuant to this Article 2, the Company will, and hereby agrees
to, and hereby

 

- 17 -



--------------------------------------------------------------------------------

does, indemnify and hold harmless, to the fullest extent permitted by law, each
Participating Holder, its directors, officers, fiduciaries, employees,
stockholders, members or general and limited partners (and the directors,
officers, fiduciaries, employees, stockholders, members or general and limited
partners thereof), each other Person who participates as a seller (and its
directors, officers, fiduciaries, employees, stockholders, members or general
and limited partners), underwriter or Qualified Independent Underwriter, if any,
in the offering or sale of such securities, each officer, director, employee,
stockholder, fiduciary, managing director, agent, affiliate, consultant,
representative, successor, assign or partner of such underwriter or Qualified
Independent Underwriter, and each other Person, if any, who controls such seller
or any such underwriter or Qualified Independent Underwriter within the meaning
of the Securities Act, from and against any and all losses, claims, damages or
liabilities, joint or several, actions or proceedings (whether commenced or
threatened) and expenses (including reasonable fees of counsel and any amounts
paid in any settlement effected with the Company’s consent, which consent shall
not be unreasonably withheld or delayed) to which each such indemnified party
may become subject under the Securities Act or otherwise in respect thereof
(collectively, “Claims”), insofar as such Claims arise out of or are based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement under which such securities were
registered under the Securities Act or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary, final or summary
prospectus or any amendment or supplement thereto, together with the documents
incorporated by reference therein, or any free writing prospectus utilized in
connection therewith, or the omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or (iii) any untrue statement or alleged untrue statement
of a material fact in the information conveyed by the Company to any purchaser
at the time of the sale to such purchaser, or the omission or alleged omission
to state therein a material fact required to be stated therein, or (iv) any
violation by the Company of any federal, state or common law rule or regulation
applicable to the Company and relating to action required of or inaction by the
Company in connection with any such registration, and the Company will reimburse
any such indemnified party for any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
Claim as such expenses are incurred; provided, however, that the Company shall
not be liable to any such indemnified party in any such case to the extent such
Claim arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact or omission or alleged omission of a material fact
made in such registration statement or amendment thereof or supplement thereto
or in any such prospectus or any preliminary, final or summary prospectus or
free writing prospectus in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such indemnified party
specifically for use therein. Such indemnity and reimbursement of expenses shall
remain in full force and effect regardless of any investigation made by or on
behalf of such indemnified party and shall survive the transfer of such
securities by such seller.

(b) Each Participating Holder (and, if the Company requires as a condition to
including any Registrable Securities in any registration statement filed in
accordance with Section 2.1 or 2.2, any underwriter and Qualified Independent
Underwriter, if any) shall, severally and not jointly, indemnify and hold
harmless (in the same manner and to the same

 

- 18 -



--------------------------------------------------------------------------------

extent as set forth in paragraph (a) of this Section 2.9) to the extent
permitted by law the Company, its officers and directors, each Person
controlling the Company within the meaning of the Securities Act and all other
prospective sellers and their directors, officers, stockholders, fiduciaries,
managing directors, agents, affiliates, consultants, representatives,
successors, assigns or general and limited partners and respective controlling
Persons with respect to any untrue statement or alleged untrue statement of any
material fact in, or omission or alleged omission of any material fact from,
such registration statement, any preliminary, final or summary prospectus
contained therein, or any amendment or supplement thereto, or any free writing
prospectus utilized in connection therewith, if such statement or alleged
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company or its
representatives by or on behalf of such Participating Holder or underwriter or
Qualified Independent Underwriter, if any, specifically for use therein and
reimburse such indemnified party for any legal or other expenses reasonably
incurred in connection with investigating or defending any such Claim as such
expenses are incurred; provided, however, that the aggregate amount which any
such Participating Holder shall be required to pay pursuant to this
Section 2.9(b) and Sections 2.9(c) and (e) shall in no case be greater than the
amount of the net proceeds received by such Participating Holder upon the sale
of the Registrable Securities pursuant to the registration statement giving rise
to such Claim. The Company and each Participating Holder hereby acknowledge and
agree that, unless otherwise expressly agreed to in writing by such
Participating Holders to the contrary, for all purposes of this Agreement, the
only information furnished or to be furnished to the Company for use in any such
registration statement, preliminary, final or summary prospectus or amendment or
supplement thereto or any free writing prospectus are statements specifically
relating to (a) the beneficial ownership of shares of Common Equity by such
Participating Holder and its Affiliates and (b) the name and address of such
Participating Holder. If any additional information about such Holder or the
plan of distribution (other than for an underwritten offering) is required by
law to be disclosed in any such document, then such Holder shall not
unreasonably withhold its agreement referred to in the immediately preceding
sentence. Such indemnity and reimbursement of expenses shall remain in full
force and effect regardless of any investigation made by or on behalf of such
indemnified party and shall survive the transfer of such securities by such
Holder.

(c) Indemnification similar to that specified in the preceding paragraphs
(a) and (b) of this Section 2.9 (with appropriate modifications) shall be given
by the Company and each Participating Holder with respect to any required
registration or other qualification of securities under any applicable
securities and state “blue sky” laws.

(d) Any Person entitled to indemnification under this Agreement shall notify
promptly the indemnifying party in writing of the commencement of any action or
proceeding with respect to which a claim for indemnification may be made
pursuant to this Section 2.9, but the failure of any indemnified party to
provide such notice shall not relieve the indemnifying party of its obligations
under the preceding paragraphs of this Section 2.9, except to the extent the
indemnifying party is materially and actually prejudiced thereby and shall not
relieve the indemnifying party from any liability which it may have to any
indemnified party otherwise than under this Article 2. In case any action or
proceeding is brought against an indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, unless in the reasonable opinion of outside
counsel to

 

- 19 -



--------------------------------------------------------------------------------

the indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such claim, to assume the defense
thereof jointly with any other indemnifying party similarly notified, to the
extent that it chooses, with counsel reasonably satisfactory to such indemnified
party, and after notice from the indemnifying party to such indemnified party
that it so chooses, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation; provided, however, that (i) if the indemnifying party
fails to take reasonable steps necessary to defend diligently the action or
proceeding within twenty (20) days after receiving notice from such indemnified
party that the indemnified party believes it has failed to do so; or (ii) if
such indemnified party who is a defendant in any action or proceeding which is
also brought against the indemnifying party reasonably shall have concluded that
there may be one or more legal or equitable defenses available to such
indemnified party which are not available to the indemnifying party or which may
conflict with those available to another indemnified party with respect to such
Claim; or (iii) if representation of both parties by the same counsel is
otherwise inappropriate under applicable standards of professional conduct,
then, in any such case, the indemnified party shall have the right to assume or
continue its own defense as set forth above (but with no more than one firm of
counsel for all indemnified parties in each jurisdiction, except to the extent
any indemnified party or parties reasonably shall have made a conclusion
described in clause (ii) or (iii) above) and the indemnifying party shall be
liable for any expenses therefor. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (A) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (B) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.

(e) If for any reason the foregoing indemnity is unavailable, unenforceable or
is insufficient to hold harmless an indemnified party under Sections 2.9(a),
(b) or (c), then each applicable indemnifying party shall contribute to the
amount paid or payable to such indemnified party as a result of any Claim in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party, on the one hand, and the indemnified party, on the other
hand, with respect to such Claim. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. If,
however, the allocation provided in the second preceding sentence is not
permitted by applicable law, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative faults but also the relative
benefits of the indemnifying party and the indemnified party as well as any
other relevant equitable considerations. The parties hereto agree that it would
not be just and equitable if any contribution pursuant to this Section 2.9(e)
were to be determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the preceding sentences of this Section 2.9(e). The amount paid or payable
in

 

- 20 -



--------------------------------------------------------------------------------

respect of any Claim shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such Claim. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. Notwithstanding anything in this Section 2.9(e) to the
contrary, no indemnifying party (other than the Company) shall be required
pursuant to this Section 2.9(e) to contribute any amount greater than the amount
of the net proceeds received by such indemnifying party upon the sale of the
Registrable Securities pursuant to the registration statement giving rise to
such Claim, less the amount of any indemnification payment made by such
indemnifying party pursuant to Sections 2.9(b) and (c).

(f) The indemnity and contribution agreements contained herein shall be in
addition to any other rights to indemnification or contribution which any
indemnified party may have pursuant to law or contract and shall remain
operative and in full force and effect regardless of any investigation made or
omitted by or on behalf of any indemnified party and shall survive the transfer
of the Registrable Securities by any such party.

(g) The indemnification and contribution required by this Section 2.9 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred; provided, however, that the recipient thereof
hereby undertakes to repay such payments if and to the extent it shall be
determined by a court of competent jurisdiction that such recipient is not
entitled to such payment hereunder.

3. Underwritten Offerings.

3.1. Requested Underwritten Offerings. If requested by the underwriters for any
underwritten offering pursuant to a registration requested under Section 2.1,
the Company shall enter into a customary underwriting agreement with the
underwriters. Such underwriting agreement shall (i) be satisfactory in form and
substance to the Majority Participating Holders, (ii) contain terms not
inconsistent with the provisions of this Agreement and (iii) contain such
representations and warranties by, and such other agreements on the part of, the
Company and such other terms as are generally prevailing in agreements of that
type, including, without limitation, indemnities and contribution agreements on
substantially the same terms as those contained herein. Any Participating Holder
shall be a party to such underwriting agreement and may, at its option, require
that any or all of the representations and warranties by, and the other
agreements on the part of, the Company to and for the benefit of such
underwriters shall also be made to and for the benefit of such Participating
Holder and that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement be conditions precedent to
the obligations of such Participating Holder; provided, however, that the
Company shall not be required to make any representations or warranties with
respect to written information specifically provided by a Participating Holder
for inclusion in the registration statement. Each such Participating Holder
shall not be required to make any representations or warranties to or agreements
with the Company or the underwriters other than representations, warranties or
agreements regarding such Participating Holder, its ownership of and title to
the Registrable Securities, any written information specifically provided by
such Participating Holder for inclusion in the registration statement and its
intended method of distribution; and any

 

- 21 -



--------------------------------------------------------------------------------

liability of such Participating Holder to any underwriter or other Person under
such underwriting agreement shall be limited to liability arising from breach of
its representations and warranties and shall in no case be greater than the
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities pursuant to the registration statement.

3.2. Piggyback Underwritten Offerings. In the case of a registration pursuant to
Section 2.2, if the Company shall have determined to enter into an underwriting
agreement in connection therewith, all of the Participating Holders’ Registrable
Securities to be included in such registration shall be subject to such
underwriting agreement. Any Participating Holder may, at its option, require
that any or all of the representations and warranties by, and the other
agreements on the part of, the Company to and for the benefit of such
underwriters shall also be made to and for the benefit of such Participating
Holder and that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement be conditions precedent to
the obligations of such Participating Holder; provided, however, that the
Company shall not be required to make any representations or warranties with
respect to written information specifically provided by a Participating Holder
for inclusion in the registration statement. Each such Participating Holder
shall not be required to make any representations or warranties to or agreements
with the Company or the underwriters other than representations, warranties or
agreements regarding such Participating Holder, its ownership of and title to
the Registrable Securities, any written information specifically provided by
such Participating Holder for inclusion in the registration statement and its
intended method of distribution; and any liability of such Participating Holder
to any underwriter or other Person under such underwriting agreement shall be
limited to liability arising from breach of its representations and warranties
and shall in no case be greater than the amount of the net proceeds received by
such Participating Holder upon the sale of the Registrable Securities pursuant
to the registration statement.

4. General.

4.1. Suspension. During the period commencing on the closing date of the IPO and
ending on the PVF Distribution Date, the Holders will not be entitled to request
or demand registration of any Registrable Securities pursuant to the terms of
this Agreement (including Sections 2.1 and 2.2).

4.2. Adjustments Affecting Registrable Securities. The Company agrees that it
shall not effect or permit to occur any combination or subdivision of shares of
Common Equity which would adversely affect the ability of any Holder of any
Registrable Securities to include such Registrable Securities in any
registration contemplated by this Agreement or the marketability of such
Registrable Securities in any such registration. The Company agrees that it will
take all reasonable steps necessary to effect a subdivision of shares of Common
Equity if in the reasonable judgment of (a) the GSCP Members or (b) the managing
underwriter for the offering in respect of such Demand Registration Request,
such subdivision would enhance the marketability of the Registrable Securities.
Each Holder agrees to vote all of its shares of capital stock in a manner, and
to take all other actions necessary, to permit the Company to carry out the
intent of the preceding sentence including, without limitation, voting in favor
of an amendment to the Company’s organizational documents in order to increase
the number of authorized shares of capital stock of the Company. In any event,
the provisions of this Agreement shall apply, to the full extent set forth
herein with respect to the Registrable Securities, to any and all shares of

 

- 22 -



--------------------------------------------------------------------------------

capital stock of the Company or any successor or assign of the Company (whether
by merger, share exchange, consolidation, sale of assets or otherwise) which may
be issued in respect of, in exchange for or in substitution of, Registrable
Securities and shall be appropriately adjusted for any stock dividends, splits,
reverse splits, combinations, recapitalizations and the like occurring after the
date hereof.

4.3. Rule 144 and Rule 144A. If the Company shall have filed a registration
statement pursuant to the requirements of Section 12 of the Exchange Act or a
registration statement pursuant to the requirements of the Securities Act in
respect of the Common Equity or Common Equity Equivalents, the Company covenants
that (i) so long as it remains subject to the reporting provisions of the
Exchange Act, it will timely file the reports required to be filed by it under
the Securities Act or the Exchange Act (including, but not limited to, the
reports under Sections 13 and 15(d) of the Exchange Act referred to in
subparagraph (c)(1) of Rule 144 under the Securities Act, as such Rule may be
amended (“Rule 144”)) or, if the Company is not required to file such reports,
it will, upon the request of any Holder, make publicly available other
information so long as necessary to permit sales by such Holder under Rule 144,
Rule 144A under the Securities Act, as such Rule may be amended (“Rule 144A”),
or any similar rules or regulations hereafter adopted by the SEC, and (ii) it
will take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (A) Rule 144, (B) Rule 144A or (C) any similar
rule or regulation hereafter adopted by the SEC. Upon the request of any Holder
of Registrable Securities, the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements.

4.4. Nominees for Beneficial Owners. If Registrable Securities are held by a
nominee for the beneficial owner thereof, the beneficial owner thereof may, at
its option, be treated as the Holder of such Registrable Securities for purposes
of any request or other action by any Holder or Holders of Registrable
Securities pursuant to this Agreement (or any determination of any number or
percentage of shares constituting Registrable Securities held by any Holder or
Holders of Registrable Securities contemplated by this Agreement), provided that
the Company shall have received assurances reasonably satisfactory to it of such
beneficial ownership.

4.5. Amendments and Waivers. Any provisions of this Agreement may be amended,
modified, supplemented or waived with the written approval of the Company and
Holders holding a majority of the Registrable Securities then held by all
Holders (which majority must include the GSCP Members, so long as any GSCP
Member holds any Registrable Securities); provided, however, that (a) any
amendment, modification, supplement or waiver of any of the provisions of this
Agreement that affects the McJ Members disproportionately vis-à-vis the GSCP
Members and results in a material adverse effect on the McJ Members will require
the written approval of the GSCP Members and of the McJ Members holding a
majority of the Registrable Securities then held by all McJ Members (such
approval by the McJ Members not to be unreasonably withheld or delayed), (b) any
amendment, modification, supplement or waiver of any of the provisions of this
Agreement that affects the RM Members disproportionately vis-à-vis the GSCP
Members and results in a material adverse effect on the RM Members will require
the written approval of the GSCP Members and of the RM Members holding a
majority of the Registrable Securities then held by all RM Members (such
approval by the RM Members

 

- 23 -



--------------------------------------------------------------------------------

not to be unreasonably withheld or delayed), and (c) any amendment,
modification, supplement or waiver of any of the provisions of this Agreement
that affects the TM Members disproportionately vis-à-vis the GSCP Members and
results in a material adverse effect on the TM Members will require the written
approval of the GSCP Members and of the TM Members holding a majority of the
Registrable Securities then held by all TM Members (such approval by the TM
Members not to be unreasonably withheld or delayed). No waiver of any of the
provisions of this Agreement shall be deemed to or shall constitute a waiver of
any other provision hereof (whether or not similar). No failure or delay on the
part of any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof or of any other or future exercise of any such
right, power or privilege.

4.6. Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, or by
facsimile to the Company or to any GSCP Member, McJ Member, TM Member or RM
Member at the address set forth below and to any subsequent holder of Units
subject to this Agreement at such address as indicated by the Company’s records,
or at such address or to the attention of such other person as the recipient
party has specified by prior written notice to the sending party. Any notice,
request, instruction or other document given as provided above shall be deemed
given to the receiving party upon actual receipt, if delivered personally; three
(3) Business Days after deposit in the mail, if sent by registered or certified
mail; upon confirmation of successful transmission if sent by facsimile
(provided that if given by facsimile such notice, request, instruction or other
document shall be followed up within one (1) Business Day by dispatch pursuant
to one of the other methods described herein); or on the next Business Day after
deposit with an overnight courier, if sent by an overnight courier:

 

  (i) If to the Company, to:

MRC Global Inc.

2 Houston Center

909 Fannin, Suite 3100

Houston, Texas 77010

Attention: General Counsel

with a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Facsimile No.: (212) 859-4000

Attention: Robert C. Schwenkel, Esq.

 

  (ii) If to a GSCP Member:

c/o GS Capital Partners

200 West Street

New York, NY 10282

Facsimile:

 

- 24 -



--------------------------------------------------------------------------------

with a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Facsimile No.: (212) 859-4000

Attention: Robert C. Schwenkel, Esq.

 

  (iii) If to a McJ Member, to:

McJunkin Red Man Corporation

835 Hillcrest Drive

Charleston, WV 25311

Attention: H.B. Wehrle III

with a copy to Michael H. Wehrle

Fax: (304) 348-1557

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention: Benjamin F. Stapleton III

Fax: (212) 558-3588

 

  (iv) If to the TM Members, to:

c/o Gerard Krans

Belgischeplein 13

2587 AP Den Haag

The Netherlands

Fax: + 31 20 404 9367

and

Neil Wagstaff

25 Hopgrove Lane South

York

Y08E 9TG

United Kingdom

and

Hugh Brown

Langland House

17 Park Road

Menston

Ilkley

LS29 6LS

United Kingdom

 

- 25 -



--------------------------------------------------------------------------------

with copies to:

Holland & Knight LLP

100 North Tampa Street, Suite 4100

Tampa, Florida US 33602

Attention: Robert J. Grammig

Fax: (813) 229-0134

and

Allen & Overy LLP

Apollolaan 15

1077 AB Amsterdam

The Netherlands

Attention: Johan Kleyn

Fax: +31 20 674 1034

and

DLA Piper UK LLP

Princes Exchange

Princes Square

Leeds

LS1 4BY

United Kingdom

Attention: Wendy Harrison

Fax: 44 (0) 113 369 2499

 

  (v) If to a RM Member, to:

c/o Craig Ketchum

8023 East 63rd Place

Suite 800

Tulsa, Oklahoma 74133

Fax: (918) 461-5375

with a copy to:

Baker Botts L.L.P.

30 Rockefeller Plaza, 44th Floor

New York, NY 10112

Attention: Lee D. Charles, Esq. and Marc A. Leaf, Esq.

Fax: (212) 259-2505 and (212) 259-2597

 

- 26 -



--------------------------------------------------------------------------------

4.7. Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by the Company and its
successors and assigns and each Holder and his, her and its respective
successors, permitted assigns, heirs and personal representatives, personal
representatives and assigns of the parties hereto, whether so expressed or not.
This Agreement may not be assigned by the Company, without the prior written
consent of the GSCP Members. The parties hereto and their respective successors
may assign their rights under this Agreement, in whole or in part, to any
purchaser of shares of Registrable Securities held by them.

4.8. Entire Agreement. This Agreement and the writings referred to herein or
delivered pursuant hereto which form a part hereof constitute the entire
agreement, and supersede all other prior agreements, understandings,
representations and warranties both written and oral, among the parties, with
respect to the subject matter hereof.

4.9. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE
STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF. The
parties hereby irrevocably submit to the personal jurisdiction of the courts of
the State of Delaware located in the County of New Castle and the Federal courts
of the United States of America located in the County of New Castle solely in
respect of the interpretation and enforcement of the provisions of this
Agreement and of the documents referred to in this Agreement, and in respect of
the transactions contemplated hereby, and hereby waive, and agree not to assert,
as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof or of any such document, that it is not subject thereto or
that such action, suit or proceeding may not be brought or is not maintainable
in said courts or that the venue thereof may not be appropriate or that this
Agreement or any such document may not be enforced in or by such courts, and the
parties hereto irrevocably agree that all claims with respect to such action or
proceeding shall be heard and determined in such a Delaware State or Federal
court located in the County of New Castle. The parties hereby consent to and
grant any such court jurisdiction over the person of such parties and, to the
extent permitted by law, over the subject matter of such dispute and agree that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 4.6 or in such other manner as may
be permitted by law shall be valid and sufficient service thereof.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY

 

- 27 -



--------------------------------------------------------------------------------

CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 4.9.

4.10. Interpretation; Construction

(a) The table of contents and headings herein are for convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions hereof. Where a reference in this
Agreement is made to a Section, such reference shall be to a Section of this
Agreement unless otherwise indicated. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.”

(b) The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

4.11. Counterparts. This Agreement may be executed in separate counterparts
(including by facsimile), all of which taken together shall constitute one and
the same agreement.

4.12. Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

4.13. Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that each party hereto shall be entitled to an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in the courts of the State of
Delaware located in the County of New Castle and the Federal courts of the
United States of America located in the County of New Castle, this being in
addition to any other remedy to which such party is entitled at law or in
equity.

 

- 28 -



--------------------------------------------------------------------------------

4.14. Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments, and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

- 29 -



--------------------------------------------------------------------------------

Schedule A

GSCP Members

GSCP V Investment

GS Capital Partners V Fund, L.P.

GS Capital Partners V Offshore Fund, L.P.

GS Capital Partners V Institutional, L.P.

GS Capital Partners V GmbH & Co. KG

GSCP VI Investment

GS Capital Partners VI Fund, L.P.

GS Capital Partners VI Offshore Fund, L.P.

GS Capital Partners VI Parallel, L.P.

GS Capital Partners VI GmbH & Co. KG

McJ Members

E. Gaines Wehrle

Michael Herscher Wehrle

M. Chilton Wehrle Mueller

Katherine Schilling Wehrle 3

Peter L. Kend and Henry Cornell, as Trustees of The Katherine Schilling Wehrle
2010 Family Trust

H. B. Wehrle, III

Helen Lynne Wehrle—Zande 3

Helen Lynne Wehrle—Zande Grantor Retained Annuity Trust FBO Stephen A. Zande

Helen Lynne Wehrle—Zande Grantor Retained Annuity Trust FBO Anthony Louis Zande
II

Stephen D. Wehrle

Elizabeth M. Wehrle 3

H.P. McJunkin, Jr.

H. B. Wehrle, Jr. 3

David G. Huffman, Jr. Trustee of the Huffman Family Trust Dated 6/21/95

H.B Wehrle foundation

Martha Gaines and Russell Wehrle Memorial Foundation

Rebecca Huffman Ruegger

Anne Brittain Taylor DDS

Jerry McJunkin Huffman

Mary S. Huffman

Anne Schilling Briber

Dr. James Enoch McJunkin

Frank E. Briber, Jr GRAT of June 18, 2009

Dr. Brittain McJunkin

Michael H. Wehrle Trustee for Philip Noyes Wehrle

Thomas N. McJunkin

Michael H. Wehrle, Custodian for Martha Melina Wehrle

Peter Kend, custodian for Samuel Russel Kend

Peter Kend, custodian for Sydney Elizabeth Kend

Cody Mueller, custodian for Gaines Stockton Mueller



--------------------------------------------------------------------------------

Cody Mueller as custodian for Darcy Chilton Mueller

Cody Mueller as custodian for Cannon Schilling Mueller

Cody Mueller as custodian for Georgiana Tays Mueller

Sarah Ruegger Gunther

Philip T. Ruegger, III

Philip Brittain Ruegger

Michael Gibson Ruegger

Alison F. Tomlinson Trust

Elizabeth M. Wehrle Trustee Colin Andrew Miller U/A DTD 10-1-87

Elizabeth M. Wehrle Trustee Elizabeth Lynne Miller U/A 9-1-89

Anne Lee Huffman

David Andrew Huffman

John F. Allevato, Trustee of the Lyndsay Wehrle Irrevocable Trust dated May 18,
2011

Stephen D. Wehrle Trustee for Michael T S Wehrle

Dr. A. B. Taylor Custodian for Jessica Lee Taylor

Dr. A. B. Taylor Custodian for Laura Reynolds Taylor

Dr. A. B. Taylor Custodian for Ashley Schilling Taylor

Grace H. McGrath as Trustee of the Grace H. McGrath Separate Property Trust
Dated March 2, 2010

Bruce N. Hitchman

Eve A. Carter

Joseph M. Hitchman

H. R. Hill & Carolyn S. Hill

Katherine Han Needles McJunkin

Jill McJunkin Reyes

Robert W. Moffatt

Ryan Philip McJunkin

Carter Brittain McJunkin

Jonathan L. McJunkin

Brittain M. Briber

Rebecca F. Briber

Allison Hill McJunkin

Jennifer Callen McJunkin

T. D. Kauffelt

Karen Dunn Huffman

Harry I. Mallory

Mary Lou Patrick McJunkin

F. T. Graff, Jr.

Judith Hamrick McJunkin

Sandra G. Graff

Russell L. Isaacs

Callen Jones McJunkin

Jameson McJunkin

Kasey Craig McJunkin

Patricia S. Casdorph

H. Douglas Preble and Mrs. Betty Jean Preble

Sharon M. Wehrle

E. K. Ware, II

Oleta Irene Milam

Lavone Ebersole

Anthony L. Zande



--------------------------------------------------------------------------------

Matthew B. Miller

Cecilia H. Wehrle

Laura Stone Wehrle

Annie Belanger as Trustee of The Gaines Wehrle 2008 Family Trust

Matthew Miller, as trustee of the Wehrle-Miller 2008 GRAT, dated May 6, 2008

Frank E. Briber, JR, Frank E. Briber,III and Anne Schilling Briber, as Trustees
of the Anne McJunkin Briber Family Trust

Frank E. Briber, Jr., Frank E. Briber, III, and Anne Schilling Briber, as
Trustees of the Frank E. Briber, Jr. Marital Trust

Number One

Michael Cody Mueller and Michael Herscher Wehrle as Trutsees of The Mueller 2006
Family Trust

Jerry M. Huffman c.f William M. Huffman, UTMA

Jerry M. Huffman c.f. Theresa J. Huffman, UTMA

Laura Krum, Trustee of the Huffman Irrevocable Trust, Dated March 12, 2008

David Fox, III Irrevocable Trust for Children

Stephen G. Fox Irrevocable Trust for Children

Stephen Goodman Fox Revocable Living Trust

Steven G. Park

John J. Limer

Stephen D. Cassell

RM Members

CSK, LLC (Craig Ketchum)

Betts, LLC (Betty Ketchum)

BGJC, LLC (Brian Ketchum)

KBK, LLC (Kevin Ketchum)

KSKN, LLC (Kent Ketchum)